EXHIBIT 10(N)
G&K SERVICES, INC.
2006 EQUITY INCENTIVE PLAN — FOR CHAIRMAN AND CEO
TERMS OF NON-QUALIFIED
EMPLOYEE STOCK OPTION
Pursuant to your Compensation Statement (the “Compensation Statement”) delivered
to you from G&K Services, Inc. (the “Company”), the Board of Directors (the
“Board”) of the Company has granted you a non-qualified stock option (the
“Option”) pursuant to the terms of the G&K Services, Inc. 2006 Equity Incentive
Plan (the “Plan”), and in accordance with your Executive Employment Agreement
dated December 22, 2006 (the “Employment Agreement”). A copy of the Plan is
enclosed herewith. The terms of your Option are governed by the provisions of
the Plan generally and the specific terms of the Employment Agreement. Your
Option grant is subject to the following:

1.   Number of Shares Subject to the Option. After your acknowledgment of the
Option, the Option entitles you to purchase all or any part of the aggregate
number of shares of Class A Common Stock of the Company (the “Common Stock”) set
forth in the Compensation Statement as “G&K Stock Option shares,” in accordance
with the Plan and the Employment Agreement. You may acknowledge the Option by
logging into your account at http://www.melloninvestor.com and selecting the
‘Acknowledge Grant’ button associated with your grant.   2.   Purchase Price.
The purchase price of each share of Common Stock covered by the Option shall be
the “Exercise Price” set forth in the Compensation Statement.   3.   Exercise
and Vesting of Option. The Option is exercisable only to the extent that all, or
any portion thereof, has vested. Except as provided in the Employment Agreement
, the Option shall vest in three (3) equal installments, such installments to
begin on the first anniversary of the “Grant Date” set forth in the in the
Compensation Statement and continuing on each of the next two anniversaries
thereof (each individually, a “Vesting Date”) until the Option is fully vested.
In the event that you cease to be an employee of the Company prior to any
Vesting Date, then, except as otherwise specifically provided herein and in the
Employment Agreement, that portion of the Option scheduled to vest on such
Vesting Date, and all portions of the Option scheduled to vest in the future,
shall not vest and all rights to and under such non-vested portions of the
Option will terminate.

However, if you (i) shall have reached the age of 591/2, (ii) shall have given
the Company a written Notice of Termination at least six months in advance of
the Date of Termination stated in the Notice, and (iii) thereafter shall retire
from your employment with the Company on a Date of Termination that is
consistent with such notice, then effective as of that Date of Termination all
restrictions on exercise will automatically lapse. The restrictions shall also
lapse if you are terminated by the Company without Cause or due

 



--------------------------------------------------------------------------------



 



to your Disability. Capitalized terms used in this paragraph that are not
defined in this agreement are defined in the Employment Agreement.

4.   Term of Option. To the extent vested, and except as otherwise provided in
the Employment Agreement, no Option is exercisable after the expiration of ten
(10) years from the Grant Date (such date to be hereinafter referred to as the
“Expiration Date”).   5.   Method of Exercise. Subject to the terms and
conditions set forth herein and in the Plan and the Employment Agreement, the
Option may be exercised, in whole or in part, by logging into your account at
http://www.melloninvestor.com or calling 1-800-851-1982 and specifying the
number of shares to be purchased and by paying in full the Purchase Price for
the number of shares of Common Stock with respect to which the Option is
exercised. Subject to the provisions of the Plan, such Purchase Price shall be
paid in cash and/or in shares of Common Stock of the Company or other property.
In addition, you shall, on or about notification to you of the amount due, pay
promptly an amount sufficient to satisfy applicable federal, state and local tax
requirements. In the event the Option shall be exercised by any person other
than you, such notice shall be accompanied by appropriate proof of the right of
such person to exercise the Option. The Company has no obligation to deliver
shares or cash upon exercise of the Option until all applicable withholding
taxes have been paid or provided for payment and until such shares are qualified
for delivery under such laws and regulations as may be deemed by the Company to
be applicable thereto. Prior to the issuance of shares of Common Stock upon the
exercise of the Option, you will have no rights as a shareholder.   6.   Non
Transferability. No stock Option may be transferred, pledged or assigned
otherwise than by will or the laws of descent and distribution. An Option may be
exercised, during your lifetime, only by you, or by your guardian or legal
representative. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the Option contrary to the provisions of the Plan or the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Option, will be null and void and without effect.   7.  
Administration. The agreement and understanding regarding the Stock shall at all
times be subject to the terms and conditions of the Plan and the Employment
Agreement. The Committee shall have the sole and complete discretion with
respect to all matters reserved to it by the Plan and decisions of the Committee
with respect thereto and to the terms set forth herein shall be final and
binding upon you. In the event of any conflict between the provisions set forth
herein and those set forth in the Plan and the Employment Agreement, the
provisions of the Plan and the Employment Agreement shall govern and control.  
8.   Continuation of Employment. The agreement and understanding regarding the
Stock shall not confer upon you, and shall not be construed to confer upon you,
any right to continue in the employ of the Company for any period of time, and
shall not limit the rights of the Company in its sole discretion, to terminate
your employment at any time,

2



--------------------------------------------------------------------------------



 



with or without cause, for any reason or no reason, or to change your assignment
or rate of compensation, consistent with the Employment Agreement.

9.   Adjustment. In the event that the number of shares of Common Stock shall be
increased or decreased through a reorganization, reclassification, combination
of shares, stock split, reverse stock split, spin-off, dividend (other than
regular, quarterly cash dividends), or otherwise, then the Option shall be
appropriately adjusted by the Committee, in number of shares or Purchase Price
or both to reflect such increase or decrease. In the event there shall be any
other change in the number or kind of outstanding shares of Common Stock, or any
stock or other securities into which such shares of Common Stock shall have been
changed, or for which it shall have been exchanged, whether by reason of a
merger, consolidation or otherwise, then the Committee shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected.   10.
  Withholding. Pursuant to the provisions of the Plan, and as described in
greater detail therein, the Company will have the right to withhold from any
payments made in connection with the Option, or to collect as a condition of
payment or delivery, any taxes required by law to be withheld.   11.   Further
Assurances. By accepting the Option, you agree to execute such papers,
agreements, assignments, or documents of title as may be necessary or desirable
to effect the purposes described herein and carry out its provisions.   12.  
Third Party Beneficiaries. Nothing contained herein is intended or shall be
construed as conferring upon or giving to any person, firm or corporation other
than you and the Company any rights or benefits.   13.   Entire Understanding.
The provisions set forth herein and those contained in the Compensation
Statement, the Plan, and the Employment Agreement embody the entire agreement
and understanding between you and the Company with respect to the matters
covered herein, in the Compensation Statement and in the Plan, the Employment
Agreement and such provisions may only be modified pursuant to a written
agreement signed by the party to be charged.   14.   Governing Law. The
agreement and understanding regarding the Option, and its interpretation and
effect, shall be governed by the laws of the State of Minnesota applicable to
contracts executed and to be performed therein.

3